Case 1:18-cv-00493-DKW-RT Document 81 Filed 12/09/19 Page 1 of 10   PageID #: 632




  Of Counsel:
  DAMON KEY LEONG KUPCHAK HASTERT
  Attorneys at Law
  A Law Corporation

  ROBERT H. THOMAS 4610-0
  rht@hawaiilawyer.com
  1003 Bishop Street, Suite 1600
  Honolulu, Hawaii 96813
  www.hawaiilawyer.com
  Telephone: (808) 531-8031
  Facsimile: (808) 533-2242

  BRIAN K. KELSEY (Pro Hac Vice)
  bkelsey@libertyjusticecenter.org
  JEFFREY M. SCHWAB (Pro Hac Vice)
  jschwab@libertyjusticecenter.org
  REILLY STEPHENS (Pro Hac Vice)
  rstephens@libertyjusticecenter.org
  Liberty Justice Center
  190 South LaSalle Street, Suite 1500
  Chicago, Illinois 60603
  Telephone: (312) 263-7668
  Facsimile: (312) 263-7702

  Attorneys for Plaintiff
    PATRICIA GROSSMAN

                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

  PATRICIA GROSSMAN,
                                            Civil No. 18-00493-DKW-RT
                    Plaintiff,
                                            PLAINTIFF’S REPLY TO CLARE E.
        vs.                                 CONNORS’ OPPOSITION TO
                                            PLAINTIFF’S MOTION FOR
  HAWAII GOVERNMENT EMPLOYEES               SUMMARY JUDGMENT AND
  ASSOCIATION / AFSCME LOCAL 152;           PLAINTIFF’S OPPOSITION TO
Case 1:18-cv-00493-DKW-RT Document 81 Filed 12/09/19 Page 2 of 10            PageID #: 633




  DAVID LASSNER, IN HIS OFFICIAL                   CONNORS’ CROSS MOTION FOR
  CAPACITY AS PRESIDENT OF THE                     SUMMARY JUDGMENT (DKT. 68)
  UNIVERSITY OF HAWAII; AND CLARE
  E. CONNORS, IN HER OFFICIAL
                                                   Date: Friday, January 24
  CAPACITY AS ATTORNEY GENERAL
                                                   Time: 9:30 A.M.
  OF HAWAII,
                                                   Judge: Derrick K. Watson

                     Defendants.


                                   INTRODUCTION

        Plaintiff, Patricia Grossman, submits this Reply to the Opposition of

  Defendant Attorney General Clare Connors to Plaintiff’s Motion for Summary

  Judgment and submits this Opposition to Connors’ Cross-Motion for Summary

  Judgment (“AG MSJ”) (Dkt. 68). Plaintiff incorporates her arguments from her

  own Memorandum of Law in Support of Motion for Summary Judgment

  (“Plaintiff MSJ”) (Dkt. 60-1) on Count I of her Complaint because she anticipated

  many of the HGEA arguments and addressed them forthwith. In addition, Plaintiff

  incorporates her own Reply and Opposition to HGEA’s Cross-Motion for

  Summary Judgment (“Opposition to HGEA MSJ”) (Dkt. 79) filed concurrently

  herewith and limits herself to those points that require further elaboration.

                       STATEMENT OF MATERIAL FACTS

        To facilitate the Court in determining judgment as a matter of law, the

  parties entered a joint Stipulation Regarding Undisputed Facts (Dkt. 57) (“UF”). In

  filing its cross-motion for summary judgment, HGEA introduced a significant


                                            2
Case 1:18-cv-00493-DKW-RT Document 81 Filed 12/09/19 Page 3 of 10           PageID #: 634




  number of additional alleged facts, some of which it was presenting to Plaintiff for

  the first time. See HGEA’s Statement of Additional Facts, (Dkt. 64 at 4) (“HGEA

  SAF”). The Attorney General incorporates HGEA’s additional facts into her

  motion. AG MSJ at 6-8. Plaintiff addresses the additional alleged facts one-by-one

  below, according to their numbered paragraphs in the HGEA SAF.

        24.    HGEA members have access to members-only benefits, including

  discounts on various good services.

               Grossman does not dispute that union members receive certain

        privileges denied to nonmembers.

        25.    HGEA’s Fiscal Office on Oahu is responsible for processing all

  member requests to resign union membership or end dues deductions.

               Plaintiff is without personal knowledge of HGEA’s internal

        bureaucracy. To the extent a response is required, Plaintiff disputes this fact

        and denies that it would be material, if true.

        26.    It has consistently been HGEA’s policy and practice that if one of

  HGEA’s island division offices receives a written request from a member to resign

  or end dues deductions, the island office forwards that request to the Fiscal Office

  on Oahu for processing.

               Plaintiff is without personal knowledge of HGEA’s internal

        bureaucracy. To the extent a response is required, Plaintiff disputes this fact



                                            3
Case 1:18-cv-00493-DKW-RT Document 81 Filed 12/09/19 Page 4 of 10               PageID #: 635




            and denies that it would be material, if true.

            27.   When HGEA’s Hawaii Island Division received Grossman’s

  resignation letter on or about July 14, 2018, the Hawaii Island Division attempted

  to follow HGEA policy and forward that letter to the Fiscal Office on Oahu.

                  Plaintiff does not dispute that on or about July 13, 2018, she sent a

            letter which was received on or about July 14, 2018. See UF ¶ 15, Exhibit 3.

            Plaintiff is without personal knowledge of HGEA’s internal policies or

            HGEA’s alleged attempts to follow them. To the extent a response or

            required, Plaintiff disputes this fact beyond what is stipulated in UF ¶ 15 and

            denies that it would be material, if true.

            28.   As the result of an inadvertent administrative error or mail lost in

  transit, HGEA’s Fiscal Office on Oahu did not receive Grossman’s resignation

  letter.

                  Plaintiff is without personal knowledge of HGEA’s internal policies

            or HGEA’s alleged attempts to follow them. To the extent a response or

            required, Plaintiff disputes this fact beyond what is stipulated in UF ¶ 15 and

            denies that it would be material, if true.

            29.   HGEA’s Fiscal Office first learned of Grossman’s resignation letter in

  January 2019, after Grossman filed this lawsuit.

                  Grossman vigorously disputes this fact. See Opposition to HGEA MSJ



                                                 4
Case 1:18-cv-00493-DKW-RT Document 81 Filed 12/09/19 Page 5 of 10          PageID #: 636




        Section I.A.

        30.   After HGEA’s Fiscal Office learned of Grossman’s resignation letter,

  HGEA promptly instructed DAGS to end Grossman’s deductions, and HGEA sent

  Grossman an unconditional refund of all dues deducted for the period July 1, 2018

  forward.

              For the reason stated above in Paragraph 29, Grossman vigorously

        disputes that HGEA instructed DAGS to end Grossman’s deductions

        “promptly”. Grossman does not dispute that HGEA sent Grossman a check

        in the amount of $402.60 on January 10, 2019. See UF ¶ 18, Exhibit 4.

        31.   When Hawaii Act 7 was enacted on April 24, 2018, HGEA assumed it

  applied to all HGEA members.

              Grossman does not dispute this fact because HGEA explicitly

        referenced Act 7 as the reason it denied her from ending her union dues

        deductions. See UF ¶ 14, Exhibit 2.

        32.   In August 2018, HGEA reevaluated its interpretation of Act 7, and

  HGEA now interprets Act 7 as not applying to union members who signed

  membership and dues authorization agreements before Act 7 was enacted.

              Grossman disputes this alleged internal reevaluation of the HGEA

        legal interpretation of Act 7 the month following her resignation letter

        because HGEA did not end her dues deduction in August 2018. In addition,



                                           5
Case 1:18-cv-00493-DKW-RT Document 81 Filed 12/09/19 Page 6 of 10         PageID #: 637




        Grossman disputes that the HGEA interpretation of Act 7 is material, as she

        is pleading for the Court to interpret it.

        33.   On August 15, 2018, HGEA’s Fiscal Office instructed DAGS to stop

  dues deductions for all individuals of which HGEA’s Fiscal Office was aware who

  had signed an HGEA membership and dues authorization agreement before Act 7

  was enacted and who had requested that dues deductions end after Act 7 was

  enacted. HGEA also sent checks to each of these individuals, unconditionally

  refunding all dues that had been deducted from their pay after they each had asked

  that deductions end.

              Grossman disputes this allegation because the HGEA Fiscal Office

        was aware she had signed a union card before Act 7 was enacted, she had

        requested that the dues deductions end after Act 7 was enacted, and HGEA

        did not instruct DAGS to stop dues deductions from her.

        34.   Grossman was not included in the list of employees whose deductions

  ended and who received refunds in August 2018 because the Fiscal Office was not

  aware that Grossman had requested to resign and end her dues deductions. Had the

  Fiscal Office received Grossman’s resignation letter in July 2018, her deductions

  would have ended in August 2018 and she would have received an unconditional

  refund of dues deductions made after her request.

              Grossman disputes this allegation.



                                             6
Case 1:18-cv-00493-DKW-RT Document 81 Filed 12/09/19 Page 7 of 10             PageID #: 638




          35.   HGEA never applied Hawaii Act 7 to Grossman. When HGEA’s

  Fiscal Office first was made aware of Grossman’s request to resign and end dues

  deductions, HGEA promptly instructed DAGS to end her deductions and sent

  Grossman an unconditional refund of all post-resignation dues.

                Grossman vigorously disputes that “HGEA never applied Hawaii Act

          7 to Grossman” because all parties stipulated the veracity of an e-mail from

          HGEA to Grossman in which the union explicitly stated that it was applying

          Act 7 to Grossman. See UF ¶ 14, Exhibit 2.

                                      ARGUMENT

  The Attorney General’s conclusory assertions do not overcome Grossman’s
  right to relief.

          The argument section of the Attorney General’s Opposition cites no legal

  authority other than Janus v. AFSCME, 138 S.Ct. 2448 (2018), and the filings of

  the parties. Given the paucity of legal analysis, Grossman incorporates the

  arguments made in her own motion for summary judgment and in her oppositions

  by reference, and replies to the Attorney General’s points in the order they were

  made.

          a.    Act 7 was not actually applied to Plaintiff, making it irrelevant to this

  case.

                Grossman addressed this issue in Section I.A. of its Opposition to

          HGEA MSJ and, hereby, incorporates its argument. See also Disputed Fact

                                             7
Case 1:18-cv-00493-DKW-RT Document 81 Filed 12/09/19 Page 8 of 10           PageID #: 639




       #35 above. In correspondence to which all parties stipulated, the union

       denied Grossman’s request to leave the union explicitly because it applied

       Act 7 to her. E-mail of Union Agent Lorena D. Kauhi to Grossman, July 10,

       2018, UF Exhibit 2 at 5.

             It is not clear by this statement whether the Attorney General is

       endorsing HGEA’s new legal position that Act 7 cannot validly bind those

       who signed union cards before its enactment. If that is what the Attorney

       General means, Grossman invites her to say so.

        b.    Janus says nothing about the rights of union members.

              Janus establishes the conditions necessary for one to become a

        union member:

              Neither an agency fee nor any other payment to the union may
              be deducted from a nonmember’s wages, nor may any other
              attempt be made to collect such a payment, unless the employee
              affirmatively consents to pay. By agreeing to pay, nonmembers
              are waiving their First Amendment rights, and such a waiver
              cannot be presumed. Rather, to be effective, the waiver must be
              freely given and shown by “clear and compelling” evidence.
              Unless employees clearly and affirmatively consent before any
              money is taken from them, this standard cannot be met.

        Janus, 138 S. Ct. at 2486 (citations omitted). Therefore, one is not validly a

        union member unless one freely gives by clear and compelling evidence

        their affirmative consent.

        c.    Janus says nothing about the rights of union members.



                                           8
Case 1:18-cv-00493-DKW-RT Document 81 Filed 12/09/19 Page 9 of 10             PageID #: 640




               The Attorney General’s point in c. is substantively the same as in b;

        therefore, Plaintiff incorporates her response above.

        d.     The University of Hawaii no longer operates its own payroll system,

  so this request is misplaced, and because the case is not a class action, it is moot.

               The Attorney General cites no authority, and Grossman has already

        addressed the mootness question in other filings; therefore, Plaintiff, hereby,

        incorporates those filings by reference. See Opposition to HGEA MSJ at

        Section II; Plaintiff’s MSJ at Section I.C.

        e.     The Attorney General makes no argument as to e; therefore, no

  response is necessary.

        f.     The cases on the retroactive effect of Supreme Court decisions cited

  by Plaintiff miss the mark. Janus simply does not address the question of

  reimbursement of union dues paid by former union members such as Plaintiff.

               Grossman invites the Attorney General to explain the ways in which

        Grossman’s citations miss the mark. Since she has not done so, and has cited

        nothing of her own, Grossman stands on her other filings.

        g.     Plaintiff cites to no authority, declaration, stipulated fact, or evidence

  supporting the “negotiated agreement” assertion.

               The negotiated agreement is the Collective Bargaining Agreement

        between the government and HGEA.



                                             9
Case 1:18-cv-00493-DKW-RT Document 81 Filed 12/09/19 Page 10 of 10       PageID #: 641




                                  CONCLUSION

        For the foregoing reasons, this Court should deny the Attorney General’s

  Motion for Summary Judgment and grant Grossman’s Motion for Summary

  Judgment.

         DATED: Honolulu, Hawaii, December 9, 2019.

                                 Respectfully submitted,

                                 DAMON KEY LEONG KUPCHAK HASTERT

                                 /s/ Robert H. Thomas
                                 ROBERT H. THOMAS

                                 LIBERTY JUSTICE CENTER

                                 BRIAN K. KELSEY (Pro Hac Vice)
                                 JEFFREY M. SCHWAB (Pro Hac Vice)
                                 REILLY STEPHENS (Pro Hac Vice)

                                 Attorneys for Plaintiff,
                                  PATRICIA GROSSMAN




                                         10
